DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 51-56 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 51 includes a configuration of the instrument guide device that is configured to rotate about a central axis which is fixed relative to the attached ultrasound probe bracket and house the magnet in a fixed position such that a geometric center of the magnet lies on the central axis of the instrument guide device.  Therefore Claim 51 requires the instrument guide device to be rotatable with a magnet housed on the central axis of the instrument guide device opposed to the instrument guide being rotatable with the magnet housed in a fixed and known position and orientation relative to the instrument guide as claimed in Claims 45 and 57. Under broadest reasonable interpretation in light of the specification the instrument guide and the instrument guide device are two different elements of the instrument guidance device.
There would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• The prior art applicable to one invention would not likely be applicable to the other
inventions.
• The search would require the examiner to employ different search queries.
• The search may require use of different electronic resources/databases.
• The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101
and/or 35 U.S.C. 112.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 51-56 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on page 1 of the Response that the drawing objections and the rejections under rejections under 35 USC §112(a) have been overcome. In response, the Examiner respectfully asserts that the amended claims did not fix all of the drawing objection issues as well as the 112 (a) issues.  The guide base is recited in claim 42 and is not shown in the drawings or described in the specification.
Applicant’s arguments with respect to the 35 USC §103 rejection of claims 2-3, 10-11, 22-23, 25-27, 32-34, 36-37 and 39-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the instrument guide inserts, rotation lock, magnet, instrument guide base, instrument guide bracket, the instrument guide, a first aperture of the instrument guide, rotatable instrument guide insert, and first insert must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 22, 42, 47-48, 50, and 57-59 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 22, Claim 22 recites “a first processor is further configured to determine whether the instrument guide device is attached to the ultrasound probe bracket”. The specification discloses “the ultrasound processor 124B can generate position data (e.g., angle and positioning values), which can be in relation to the surface of the ultrasound probe 121. More specifically, the first sensor 123A can send a voltage within a range (e.g., 0-3.3 volts) corresponding to the angle of the magnet to the ultrasound processor 124B. The ultrasound processor 124B can convert this voltage to an integer within a range (e.g., 0-1023 for a 10-bit analog-to-digital conversion)” [0037]. However, the specification does not disclose that the processor is able to determine whether the instrument guide device is attached to the ultrasound probe bracket. Therefore, as the claims are more specific than was originally disclosed, applicant has not demonstrated support for this feature at of the time the application was filed and it introduces new matter.
Regarding Claim 42, the claim recite “instrument guide base”. However, the written description fails to disclose an instrument guide base. The drawings may show the instrument guide base however it is not labeled therefore it is not disclosed in the specification or drawings.  Due to this lack of sufficient disclosure, applicant has not demonstrated support for this feature at the time the application was filed and it introduces new matter.
Regarding Claim 42, 47-48, and 58-59 the newly amended claims recite the instrument channel defined between the instrument guide insert and the instrument guide base. However, the written description fails to disclose the limitation of the instrument channel being defined by the instrument guide insert and the instrument guide base. The closest description is found in Para [0036] – “The instrument guide device 125 of the instrument guidance device 120 can hold one or more instruments of differing sizes, which can be attributed to a multi-faceted block which can rotate beside an open channel to create a closed channel of variable size (shown in FIG. 2C).” This does not recite that the instrument channel is formed using the instrument guide insert.  Due to this lack of sufficient disclosure, the claims are rendered new matter and one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Regarding Claims 50 and 57, the newly amended claims recite “the first insert deforms the instrument guide bracket and reduces the size of a cutout in the instrument guide bracket within which at least one protrusion of the one or more protrusions of the instrument guide rotates”. However, the written description fails to disclose the claimed subject matter. The closest description is found in Para [0036] – “Also, the instrument guide device 125 can include a single instrument insert that includes a plurality of faces or a single continuous face that when the instrument insert is twisted, changes the size of a second aperture created between the instrument insert and the instrument guide device 125, which can allow for different instrument sizes and/or gauges to be used.” However, it’s not recited that the changing of sizes is due to deforming the instrument guide bracket and it is not disclosed that the size of a cutout is reduced within which at least one protrusion of the instrument guide rotates.  Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Dependent claims deemed rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45, 10, 46, 47, 42, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Weilandt (US20030171681) and further in view of Bunce (US20070049822), Eelbode (US20140228685) and Dunbar (US20180366035).
Regarding Claim 45, Weilandt discloses an instrument guidance device (Fig. 1) comprising: 
an instrument guide device (Fig. 2 – elements detachable from the probe bracket, elements 1-4) comprising: 
an instrument guide (Fig. 2 element 1); 
an instrument guide bracket (Fig. 2 elements 2-4);
an ultrasound probe bracket (Fig. 2 element 5, [0038] – “an adapter 5 designed to fit the individual transducer”)
wherein the instrument guide (Fig. 2 elements 1-2) is configured to:
 be rotatably attached to the instrument guide bracket ([0037] – “The revolver 1 is mounted rotatably between lower 14 and upper 15 arms”); 
releasably secure an instrument inserted through the instrument guide such that an insertable portion of the instrument is removably inserted into an object ([0037] – “the needle 70 is placed in the slot 10 of corresponding width…it does not prevent the needle from being moved in the direction of the slot 10”);
wherein the ultrasound probe bracket (Fig. 2 element 5) is configured to releasably secure: 
a probe of an imaging system ([0016] – “an adapter mountable on a transducer”); and 
the instrument guide device ([0038] – “Only one external wall (a wall facing away from the transducer) of the adapter 5 (or the transducer, if no separate adapter is being used) need to be designed in a standard manner so as receive the remaining needle guide system elements 1-4.”).
Conversely Weilandt does not teach an instrument guide device comprising: a magnet; 
a tracking system comprising tracking components;
an ultrasound probe bracket comprising the tracking components of the tracking system; wherein the instrument guide device is free of tracking components of the tracking system;
wherein the instrument guide is configured to: house the magnet in a fixed and known position and orientation relative to the instrument guide;
wherein the tracking system is configured to wirelessly track the magnet of the instrument guide device to determine and monitor changes in the orientation and/or position of the instrument guide;
However, Bunce discloses an instrument guide device comprising: a magnet (as shown in Fig. 2D reproduced above the instrument guide base (231) comprises the spatial characteristic element (magnet 215)); 
a tracking system comprising tracking components (Para [0040] – “controller 531 may analyze signals from sensors 525 and make a determination with respect to whether medical device guide bracket 110 is properly positioned with respect to assembly 120”);
wherein the instrument guide is configured to: house the magnet in a fixed and known position and orientation relative to the instrument guide (Fig. 2D reproduced below shows a special characteristic element [magnet (215)] that moves with medical device guide therefore it is in a fixed position relative to the instrument guide 111);

    PNG
    media_image1.png
    206
    308
    media_image1.png
    Greyscale

The disclosure of Bunce is an analogous art considering it is in the field of an instrument guidance device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Weilandt to incorporate the instrument guide of
Bunce to achieve the same results. One would have motivation to combine because it will “provide feedback with respect to the desired or proper placement of a medical device guide” (Bunce - Abstract).
	As cited above Bunce discloses Bunce discloses a tracking system to track a magnet conversely Weilandt and Bunce do not teach an ultrasound probe bracket comprising the tracking components of the tracking system; wherein the instrument guide device is free of tracking components of the tracking system;
wherein the tracking system is configured to wirelessly track the magnet of the instrument guide device to determine and monitor changes in the orientation and/or position of the instrument guide;
However, Eelbode discloses an ultrasound probe bracket comprising the tracking components of the tracking system; wherein the instrument guide device is free of tracking components of the tracking system ([0010] – “A clamp, to which the guide is fitted, is positioned on the transducer… One sensor is positioned on the clamp, another on or in an ancillary needle or on a standard sterile needle”);
The disclosure of Eelbode is an analogous art considering it is in the field of an instrument guidance device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Weilandt to incorporate the tracking component configuration of Eelbode to achieve the same results. One would have motivation to combine because it allows one to measure the rotation of the moveable part (Eelbode - Abstract).
As cited above Bunce discloses Bunce discloses a tracking system to track a magnet of the instrument guide conversely Weilandt, Bunce, and Eelbode do not teach wherein the tracking system is configured to wirelessly track the magnet of the instrument guide device to determine and monitor changes in the orientation and/or position of the instrument guide;
However Dunbar discloses wherein the tracking system is configured to wirelessly track the magnet of the instrument guide device to determine and monitor changes in the orientation and/or position of the instrument guide ([0046] – “The magnetic detection array 5 may be connected by a wireless connection or wired connection to the system 3 and the processor 9 includes a position detection system 9b for processing the magnetic field measurements and deriving from them the position and orientation”);
The disclosure of Dunbar is an analogous art considering it is in the field of needle guidance.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Weilandt to incorporate the wireless tracking of Dunbar to achieve the same results. One would have motivation to combine because the device would not have to remain within a distance of a cord to a processor.
Regarding claim 10, Weilandt, Bunce, Eelbode, and Dunbar disclose all the elements of the claimed invention as cited in claim 45.
Weilandt further discloses wherein the instrument guide device further comprises a rotation lock configured to allow and prevent rotation of the instrument guide ([0026] – “revolver to comprise a multitude of locking elements. The locking elements, for instance, radially extending locking ribs, are arranged for locking the revolver in a position in which the a needle disposed in the slot of corresponding diameter”).
Regarding claim 46, Weilandt, Bunce, Eelbode, and Dunbar disclose all the elements of the claimed invention as cited in claim 45.
Weilandt further discloses wherein: the instrument guide further comprises one or more protrusions (fig. 3b element 7 – juts); 
the instrument guide bracket comprises openings located at one or more side surfaces (Fig. 3b element 19 – catches); and 
the instrument guide bracket is rotatably attachable to the instrument guide when at least a first protrusion of the one or more protrusions of the instrument guide engages with at least a first opening of the openings of the instrument guide bracket ([0037] – “Juts 7 are disposed in the bore 6 close to its lower and upper end for snapping interaction with catches 19 on the bearing necks 17, 18. Five such catches 19 are symmetrically arranged on each bearing neck 17; 18 allowing the revolver 1 to be displaced between five fixed positions by hand”).
Regarding claim 47, Weilandt, Bunce, Eelbode, and Dunbar disclose all the elements of the claimed invention as cited in claim 45.
Weilandt further discloses wherein: the instrument guide further comprises a first aperture (fig. 3b element 19 – catches); 
the instrument guide device further comprises an instrument guide insert that is sized to fit within the first aperture of the instrument guide (Fig. 3a element 1 including jut 7); and 
surfaces of the instrument guide insert and surfaces of the instrument guide define an instrument channel through the instrument guide, the instrument channel sized to accommodate the instrument size of the instrument when releasably secured by the instrument guide (Fig. 3a elements 8-12 [0037] – “axial slots 8-12 on the revolver 1, each slot being dimensioned to receive a hypodermic needle 70 of certain width”, and Fig. 3b element 13- base plate).
Regarding claim 42, Weilandt, Bunce, Eelbode, and Dunbar disclose all the elements of the claimed invention as cited in claims 45 and 47.
Weilandt further discloses wherein surfaces of the instrument guide insert and the instrument guide cooperate to form two or more different configurations via rotation of the instrument guide insert relative to the instrument guide base (Para [0037] – “The revolver 1 is mounted rotatably between lower 14 and upper 15 arms of the journal clip 2 extending from a base plate 13 and carrying bearing necks 17 and 18”, instrument guide base is interpreted as element 2, as seen above in Fig. 2 the instrument guide (element 1) has many surfaces and Fig.5 shows an engagement configuration where an instrument channel is formed between one surface of the instrument guide insert and the instrument guide base, therefore a disengagement configuration is formed between the instrument guide insert and the instrument guide base as they do not form an instrument channel), wherein two of the different configurations comprise: 

    PNG
    media_image2.png
    486
    691
    media_image2.png
    Greyscale

an engagement configuration (Fig.5 shows an engagement configuration where an instrument channel is formed between one surface of the instrument guide insert and the instrument guide base, Para [0037] – “the needle 70 is placed in the slot 10 of corresponding width, and the revolver 1 with the needle 70 in the slot 10 is rotated until the needle 70 is locked in the slot 10 by the abutting the base plate 13”); and 
a disengagement configuration (Para [0037] – “the needle 70 is placed in the slot 10 of corresponding width, and the revolver 1 with the needle 70 in the slot 10 is rotated until the needle 70 is locked in the slot 10 by the abutting the base plate 13”, therefore a disengagement configuration is interpreted as a position where the needle is not locked in); 
wherein in the engagement configuration, the instrument channel is defined between the surfaces of the instrument guide insert and the instrument guide (Para [0037] – “the needle 70 is placed in the slot 10 of corresponding width, and the revolver 1 with the needle 70 in the slot 10 is rotated until the needle 70 is locked in the slot 10 by the abutting the base plate 13”), the instrument channel configured for insertion and retention of the insertable portion of the instrument (Para [0021] – “needle insertion”); and 
wherein in the disengagement configuration, the surfaces of the instrument guide insert and the instrument guide form a cavity to an outer surface of the instrument guide (Para [0037] – “the needle 70 is placed in the slot 10 of corresponding width, and the revolver 1 with the needle 70 in the slot 10 is rotated until the needle 70 is locked in the slot 10 by the abutting the base plate 13”, therefore a disengagement configuration is interpreted as a position where the needle is not locked in), configured to facilitate movement of the instrument in a direction perpendicular to the instrument channel (As shown in Fig.5 if a needle is no longer locked in the slot it could be moved out of the insert and into a direction perpendicular to the instrument channel).
Regarding claim 48, Weilandt, Bunce, Eelbode, and Dunbar disclose all the elements of the claimed invention as cited in claim 45.
Weilandt further discloses wherein the instrument guide device further comprises a rotatable instrument guide insert having faces (Fig. 2 element 1); 
wherein when the instrument guide insert is rotated, at least a portion of the faces of the instrument guide insert and one or more surfaces of the instrument guide define an instrument channel through the instrument guide, the instrument channel sized to accommodate the instrument size of the instrument when releasably secured by the instrument guide ([0025] – “It is preferred for the revolver to comprise a multitude of needle receiving slots, for instance, three to six slots, each slot being dimensioned to receive a needle of different diameter”); and 
wherein at least a portion of the faces of the instrument guide insert each correspond to different instrument sizes, such that rotation of the instrument guide insert provides a selection of different instrument channel sizes depending on the instrument size of the instrument ([0025] – “It is preferred for the revolver to comprise a multitude of needle receiving slots, for instance, three to six slots, each slot being dimensioned to receive a needle of different diameter”).
Claim 26, 22, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Weilandt (US20030171681) Bunce (US20070049822), Eelbode (US20140228685) and Dunbar (US20180366035) as applied to claim 45 above, and further in view of Arai (US20170196535).
Regarding claim 26, Weilandt, Bunce, Eelbode, and Dunbar disclose all the elements of the claimed invention as cited in claim 45.
Conversely Weilandt does not teach wherein tracking components of the tracking system comprise: 
a first sensor; 
a first processor; and 
a first transceiver; 
wherein the first sensor is distal the instrument guide device and configured to: 
collect data representative of the magnet; and produce data representative of the orientation and/or position of the instrument guide; 
wherein the first processor is configured to: 
receive the data from the first sensor; and 
process the received data; and 
wherein the first transceiver is configured to: 
receive the processed data from the first processor; and 
wirelessly transmit the processed data.
However, Bunce further discloses a first sensor (Para [0037] – “An embodiment of the invention utilizing RFID technology may comprise an RFID tag within the medical device guide bracket which is powered and read when in proximity to a RFID sensor disposed within the assembly”);
a first processor (Para [0040] – “controller 531 may analyze signals from sensors 525 and make a determination with respect to whether medical device guide bracket 110 is properly positioned with respect to assembly 120”, Para [0038] – “controller 531, such as may comprise a microcontroller, memory, and an instruction set providing operation as described herein”);
a first transceiver (Para [0037] – “An embodiment of the invention utilizing RFID technology may comprise an RFID tag within the medical device guide bracket which is powered and read when in proximity to a RFID sensor disposed within the assembly”, RFID is radio frequency identification and it is commonly known radio frequencies are transmitted and received wirelessly);
the first sensor configured to collect data representative of the magnet (Para [0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”; and produce data representative of the orientation and/or position of the instrument guide ([0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”);
wherein the first processor (controller 531) is configured to: 
receive the data from the first sensor (Para [0040] – “controller 531 may analyze signals from sensors 525 and make a determination with respect to whether medical device guide bracket 110 is properly positioned with respect to assembly 120”); and
process the received data (Para [0040] – “controller 531 may analyze signals from sensors 525 and make a determination with respect to whether medical device guide bracket 110 is properly positioned with respect to assembly 120”; and 
the first transceiver is configured to wirelessly transmit the processed data (Para [0037] – “An embodiment of the invention utilizing RFID technology may comprise an RFID tag within the medical device guide bracket which is powered and read when in proximity to a RFID sensor disposed within the assembly”, RFID is radio frequency identification and it is commonly known radio frequencies are transmitted wirelessly).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Weilandt to incorporate the position sensing of
Bunce to achieve the same results. One would have motivation to combine because it will “provide feedback with respect to the desired or proper placement of a medical device guide” (Bunce - Abstract).
Conversely Weilandt and Bunce does not teach wherein the first sensor is distal the instrument guide device,
wherein the first transceiver is configured to:
receive the processed data from the first processor; 
However, Arai discloses wherein the first sensor (Fig. 1, element 22) is distal the instrument guide device (Fig. 1 element 16),
wherein the first transceiver (Para [0068] insertion path calculator calculates insertion path based on positional information output from the position calculator, the insertion path calculator then transmits the information to the reference image formers (40, 42,44), therefore it can be interpreted there is a transceiver) is configured to:
receive the processed data from the first processor (Para [0068] insertion path calculator calculates insertion path based on positional information output from the position calculator, the insertion path calculator then transmits the information to the reference image formers (40, 42,44), therefore it can be interpreted there is a transceiver and data is received from the position calculator); 
The disclosure of Arai is an analogous art considering it is in the field of ultrasound guidance of an instrument.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Weilandt to incorporate the tracking system of Arai to achieve the same results. One would have motivation to combine because “to enable a correct setting of an insertion path of a puncture needle for subsequent insertion relative to a puncture needle after insertion completion without requiring the puncture needle to be set in a puncture adapter” (Arai - Para [0017]).
Regarding claim 22, Weilandt, Bunce, Eelbode, Dunbar, and Arai disclose all the elements of the claimed invention as cited in claims 45 and 26.
Conversely Weilandt does not teach wherein the tracking system further comprises a second sensor; 
wherein the first processor is further configured to determine whether the instrument guide device is attached to the ultrasound probe bracket; and 
wherein the second sensor is configured to: 
provide power to the tracking components of the tracking system when the instrument guide device is attached to the ultrasound probe bracket; and 
disengage power to the tracking components of the tracking system when the instrument guide is detached from the ultrasound probe bracket.
However, Bunce discloses wherein the tracking system further comprises a second sensor ([0037] - “RFID tag”); 
wherein the first processor ([0037] - “RFID sensor” with function of “reading data” from the RFID tag in the bracket”) is further configured to determine whether the instrument guide device is attached to the ultrasound probe bracket ([0037] - “an RFID tag within the medical device guide bracket which is powered and read when in proximity to a RFID sensor disposed within the assembly. When in close proximity to the RFID sensor, the RFID tag may be powered and data read therefrom. Information provided by the RFID tag may indicate the medical device guide bracket configuration and/or other information”); and 
wherein the second sensor ([0037] - “RFID tag”) is configured to: 
provide power to the tracking components of the tracking system when the instrument guide device is attached to the ultrasound probe bracket ([0037] - “When in close proximity to the RFID sensor, the RFID tag may be powered ... Information provided by the RFID tag may indicate the medical device guide bracket configuration” [0037], wherein the “RFID sensor [is] disposed within the assembly”); and 
disengage power to the tracking components of the tracking system when the instrument guide is detached from the ultrasound probe bracket (as power is provided when the RFID sensor and RFID tag are in close proximity as described in [0037], this would mean power is not being applied until the RFID sensor and RFID tag are in close proximity).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Weilandt to incorporate the tracking components of Bunce to achieve the same results. One would have motivation to combine because it will “provide feedback with respect to the desired or proper placement of a medical device guide” (Bunce - Abstract).
Regarding claim 43, Weilandt, Bunce, Eelbode, Dunbar, and Arai disclose all the elements of the claimed invention as cited in claims 45 and 26.
Conversely Weilandt does not teach wherein the first sensor collects data representative of a magnetic field of the magnet; and 
wherein the orientation and/or position of the instrument guide device is determined by one or more of magnitude and orientation of the magnetic field.
However, Bunce discloses  wherein the first sensor collects data representative of a magnetic field of the magnet ([0033] – “when a particular one of the Hall effect sensors 125 experiences a magnet field, an orientation of medical device guide bracket 110 may be determined”); and 
wherein the orientation and/or position of the instrument guide device is determined by one or more of magnitude and orientation of the magnetic field ([0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Weilandt to incorporate the tracking components of Bunce to achieve the same results. One would have motivation to combine because it will “provide feedback with respect to the desired or proper placement of a medical device guide” (Bunce - Abstract).
Regarding claim 44, Weilandt, Bunce, Eelbode, Dunbar, and Arai disclose all the elements of the claimed invention as cited in claims 45 and 26.
Weilandt further discloses wherein instrument guide bracket of the instrument guide device is configured to removably attach to the ultrasound probe bracket in a fixed and known orientation and position (Fig. 2 shows all pieces of the instrument guide bracket detached from the probe bracket 5);
 	Conversely Weilandt does not teach wherein the ultrasound probe bracket is further configured to releasably secure the probe of the imaging system in a fixed and known orientation and position; and
wherein the first processor of the tracking system is further configured to determine the orientation and/or position of the instrument guide of the instrument guide device relative to the probe of the imaging system.
	However, Bunce discloses wherein the ultrasound probe bracket is further configured to releasably secure the probe of the imaging system in a fixed and known orientation and position ([0005] – “guides have therefore been adapted to be removable from the ultrasound transducer”, sensors 125 are placed on the probe as shown in Fig. 2A); and
wherein the first processor of the tracking system is further configured to determine the orientation and/or position of the instrument guide of the instrument guide device relative to the probe of the imaging system ([0029] - “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”, sensing positions 221-223 are positioned on the probe as shown in Fig. 2A and magnet 215 is positioned on the instrument guide as shown in Fig. 2D).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Weilandt to incorporate the tracking components of Bunce to achieve the same results. One would have motivation to combine because it will “provide feedback with respect to the desired or proper placement of a medical device guide” (Bunce - Abstract).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weilandt (US20030171681) Bunce (US20070049822), Eelbode (US20140228685) and Dunbar (US20180366035) as applied to claim 47 above, and further in view of Stevens (US20060129046).
Regarding claim 3, Weilandt, Bunce, Eelbode, and Dunbar disclose all the elements of the claimed invention as cited in claim 45.
	Conversely Weilandt does not teach wherein the instrument guide insert is selected from the group consisting of two or more different instrument guide inserts, each different instrument guide inserts being configured to accommodate a different instrument size of the instrument.
However Stevens discloses wherein the instrument guide insert (fig. 14, element 8) is selected from the group consisting of two or more different instrument guide inserts (Para [0025] - “the kit 4 may include a number of different retainers 8 with each retainer 8 corresponding to a different needle size”, “relatively open nature of the groove 20 permits use of the same needle guide 6 with a number of different needle sizes with a different retainer 8 being used for each needle size”, wherein each different retainer 8 paired with the needle guide 6 forms a different instrument guide), each different instrument guide inserts being configured to accommodate a different instrument size of the instrument (described above from [0025] regarding different needle sizes).
The disclosure of Stevens is an analogous art considering it is in the field of ultrasound guidance of an instrument.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Weilandt to incorporate the instrument guide inserts of Stevens to achieve the same results. One would have motivation to combine because “permits direct placement or removal of the needle 5 without requiring relative longitudinal movement between the needle 5 and the needle guide 6” (Stevens - Para [0025]).

Allowable Subject Matter
Claim 49 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 50 and 57 overcome prior art however claims 50 and 57 are rejected under 35 USC § 112(a).  Therefore claims 58 and 59 are also free of prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793